In this proceeding a writ was issued as to the petitioner Lillian Yeoman and denied as to petitioner Alvin Yeoman. Return to the writ was made by William I. Traeger, sheriff of Los Angeles County, but no appearance was made for or on behalf of that officer at the time of hearing.
An examination of the reporter's transcript of proceedings had at the preliminary hearing of petitioners shows that two men ran from the bank which was held up and escaped in a Ford car driven by a woman. One witness testified that the license number of the car in which the men were driven away was 1-B-61-27. It appears that petitioner Lillian Yeoman had a Ford car with license number 1-R-43-59. None of the witnesses identified Lillian Yeoman as the driver of the car in question, nor did they identify her car, which was afterward found, as the one in which the fleeing men escaped.
[1] It is the contention of petitioner Lillian Yeoman that her detention is illegal for the reason that no evidence *Page 463 
was introduced tending to connect her with the offense charged, or with any other offense. In view of the foregoing we must agree with the position taken.
The petitioner Lillian Yeoman is discharged from custody.
Craig, Acting P.J., and Thompson (Ira F.), J., concurred.